MEMORANDUM OPINION
BUSSEY, Judge:
Sanders Moore, Jr., hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County for the offense of Concealing Stolen Property, was sentenced to serve three years in the state penitentiary, and appeals.
There are several assignments of error which we deem unnecessary to discuss in this opinion, for we are of the opinion, from an examination of the record and a consideration of the authorities cited, that the ‘cumulative effect of said errors 1 deprived the defendant of a fair and impartial trial requiring reversal.
The judgment and sentence appealed from is accordingly reversed and remanded for a new trial.
BRETT, P. J., and NIX, J., concur.

. The prosecutor’s attention is called to Torbett v. State, Okl.Cr., 449 P.2d 725, wherein we held it to be improper to question a defendant on cross-examination relative to bond forfeitures.